Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Pan on 9/1/2021.

The application has been amended as follows: 
Amendments are to the Examiner’s amendment dated 8/19/2021

Claim 1 (currently amended)  A handle for an applicator of a coloured liquid to skin, wherein the applicator comprises a removable needle module and a needle actuator, the needle module comprising a needle, the handle comprising: 
a handle body having a top portion and a bottom portion, the top portion engagable with the needle actuator and having a top opening for receiving a drive shaft of the needle actuator, the bottom portion removably engagable with the needle module comprising the needle and the bottom portion having a bottom opening for receiving a needle shaft of the needle; and 
a reciprocally movable interface mounted inside the handle body on an internal surface of the handle body between the top opening and the bottom opening and providing a seal between the top portion and the bottom portion, the interface separating the bottom opening from the top opening so as to prevent fluid communication from the bottom opening to the top opening, and 
wherein the handle body comprises a non-removable bottom surface for directly contacting the needle module without contacting the reciprocally movable interface


Claim 21 (currently amended)  A handle for an applicator of a coloured liquid to skin, wherein the applicator comprises a needle and a needle actuator, the handle comprising: 
a handle body having a top portion and a bottom portion, the top portion engagable with the needle actuator and having a top opening for receiving a drive shaft of the needle actuator, the bottom portion engagable with a needle module comprising the needle, and the bottom portion having a bottom opening for receiving a needle shaft of the needle; and 
a reciprocally movable interface affixed to an internal surface of the handle body between the top opening and the bottom opening and providing a seal between the top portion and the bottom portion, the interface separating the bottom opening from the top opening so as to prevent fluid communication from the bottom opening to the top opening, and configured to abut the drive shaft and the needle shaft during use to allow the drive shaft to indirectly drive the needle shaft, 
wherein the handle body comprises a non-removable bottom surface for directly contacting the needle module without contacting the movable interface 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID B. THOMAS/Primary Examiner, Art Unit 3723